 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8                                              )    No. CV-19-00172-PHX-SPL
      Anthony James Merrick,
 9                                              )
                                                )
                        Petitioner,             )    ORDER
10                                              )
      v.
11                                              )
                                                )
      Charles L. Ryan, et al.,                  )
12                                              )
13                      Respondents.            )
                                                )
14                                              )

15          The Court has before it, Petitioner’s Petition for Writ of Habeas Corpus pursuant to
16   28 U.S.C. § 2254 (Doc. 1), the Answer from the Respondents (Doc. 14), and the
17   Petitioner’s Traverse Reply. (Doc. 41) Additionally, the Court is in receipt of the Report
18   and Recommendation of the Magistrate Judge (Doc. 53), Petitioner’s Objections (Doc. 60),
19   the Response to the Objections (Doc. 61), and the Petitioner’s Appeal to Separate Motions.
20   (Doc. 63)
21          In the instant Petition, the Petitioner argues six instances where the Petitioner
22   believed the performance of his trial and appellant counsel were ineffective. (Doc. 1 at 1-
23   69) Additionally, the Petitioner argues a trial counsel conflict of interest and that several
24   times his due process rights were violated. (Id. at 33-71)
25          A district judge “may accept, reject, or modify, in whole or in part, the findings or
26   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
27   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
28   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
 1   specific written objections to the findings and recommendations in the R&R. See United
 2   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
 3   follows that the Court need not conduct any review of portions to which no specific
 4   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 5   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 6   economy). Further, a party is not entitled as of right to de novo review of evidence or
 7   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 8   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 9   (9th Cir. 2000).
10          The Court has carefully undertaken an extensive review of the sufficiently
11   developed record. The Petitioner’s objections to the findings and recommendations have
12   also been thoroughly considered, although they constitute a recitation of what was
13   previously filed and addressed by Judge Fine.
14          After conducting a de novo review of the issues and objections, the Court reaches
15   the same conclusions reached by Judge Fine. Having carefully reviewed the record, the
16   Petitioner has not shown that he is entitled to habeas relief. The R&R will be adopted in
17   full. Accordingly,
18          IT IS ORDERED:
19          1.     That the Magistrate Judge’s Report and Recommendation (Doc. 53) is
20   accepted and adopted by the Court;
21          2.     That the Petitioner’s Objections (Doc. 60) are overruled;
22          3.     That Petitioner’s Motion to Include Rule 32 Exhibits (Doc. 35) is granted;
23          4.     That Petitioner’s Motion for Respondents to Provide Copies of Petitioner’s
24   Full Petition (Doc. 15) is denied as moot;
25          5.     That Petitioner’s Motion to Expand the record (Doc. 18) is denied;
26          6.     That Petitioner’s Motion for Meaningful Access to Legal Resources (Doc.
27   21) is denied;
28          7.     That Petitioner’s Motion for Evidentiary Hearing (Doc. 23) is denied;


                                                  2
 1             8.    That Petitioner’s Motion to Strike (Doc. 36) is denied;
 2             9.    That Petitioner’s Motion for Leave to File Notice of Removal (Doc. 45) is
 3   denied;
 4             10.   That Petitioner’s Motion to Appeal to Judge to Separate Motion (Doc. 63) is
 5   denied;
 6             11.   That the Petition for Writ of Habeas Corpus (Doc. 1) is denied and this action
 7   is dismissed with prejudice;
 8             12.   That a Certificate of Appealability and leave to proceed in forma pauperis
 9   on appeal are denied because the dismissal of the Petition is justified by a plain procedural
10   bar and reasonable jurists would not find the ruling debatable; and
11             13.   That the Clerk of Court shall enter judgment according and terminate this
12   action.
13             Dated this 11th day of September 2019.
14
15                                                      Honorable Steven P. Logan
                                                        United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
